







Greenhill & Co., LLC
300 Park Avenue
New York, NY 10022
(212) 389-1500
(212) 389-1700 Fax
Greenhill




October 24, 2016


Ms. Patricia Moran


Dear Pat,
This letter agreement (the “Letter Agreement”) will confirm the terms of the
termination of your employment with Greenhill & Co., Inc. (“Greenhill”)
(Greenhill and its affiliates, all their direct and indirect subsidiaries, and
all their successors, past, current or future shareholders, directors, Managing
Directors, Directors, officers, and employees, and anyone else connected with
them is “us”, “we” or the “Company”). For purposes of this Letter Agreement,
“you” shall include your heirs, executors, administrators, attorneys,
representatives, successors and assigns.
1.
You have elected to resign your position of Chief Legal Officer, Secretary and
Managing Director of Greenhill effective as of October 24, 2016. You agree to
resign from any director or officer roles you hold with any Greenhill affiliate
and to sign any documents necessary to effectuate same. You and we have agreed
that you will continue to be employed as a Senior Advisor at your current base
compensation rate until April 30, 2017 (or, upon written notice by you to the
Company, such earlier date as you propose) (the “Separation Date”), when your
employment with the Company will cease. You agree that, until the Separation
Date, you will no longer have any day to day responsibilities; however, you will
continue to reasonably assist in transitioning your responsibilities to such
other Greenhill employees as appropriate. Notwithstanding the foregoing, you
will vacate your office by October 31, 2016, and the Company will pack and ship
to you with reasonable care your artwork, rug and other personal items in your
office. We will continue to provide you access to your Greenhill e-mail account
(including, without limitation, through your mobile device(s)) and your
voicemail until the Separation Date. In addition, you will be permitted access
to your computer for the purpose of making copies of any personal files stored
therein and your electronic address book. You acknowledge that, until the
Separation Date, you will continue to comply with Company policies (including
its insider trading policy).



2.
Effective on the Separation Date, except as set forth herein, you will not be
entitled to any further salary or other compensation from the Company and you
will cease to be a participant in any of the Company’s benefit plans. If you are
currently covered under the Company’s medical insurance plan, you will be
receiving additional information from the Company concerning your ability to
elect coverage continuation and the associated cost pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”). You shall have 60 days from
the Separation Date to make that election. If you are a participant in the
Company’s






--------------------------------------------------------------------------------





401(k) plan, you will be informed by the Company of the details relating to your
benefits thereunder.


3.
Subject to your compliance with the terms of this Letter Agreement, the Company
will provide you with a discretionary performance bonus in a lump sum cash
payment of $1,000,000 less any required deductions, payable at the time that
performance bonuses for 2016 are normally paid to employees of the Company
(which is expected to be on or before February 28, 2017).



4.
In addition to the foregoing, within twenty-one (21) days of the Separation
Date, you agree to execute and deliver to the Company a waiver and release of
claims (the “Release”) in the form attached as Exhibit A hereto, provided that
the Company has made all payments and provided all benefits or other
consideration set forth in this Letter Agreement. As consideration for your
execution of the Release and this Letter Agreement, the Company will provide you
a final cash separation payment of $1,250,000, less any required deductions
payable within fifteen (15) days of the Effective Date of the Release.



5.
You acknowledge and agree that the payments and benefits described in Paragraphs
1, 2, 3 and 4 above exceed the payments and benefits you are otherwise entitled
to receive under the terms of any existing contract. You also acknowledge and
agree that your entitlement to the payments and benefits described above are
contingent upon your signing and returning of this Letter Agreement on or before
the date stated below and the Letter Agreement becoming effective in accordance
with Paragraph 22 below. Failure to sign and return this Letter Agreement will
cause this offer to expire and you understand and agree that you will not be
entitled to the benefits described herein.



6.
You acknowledge that, other than the payments and benefits described in this
Letter Agreement, you are not due and will not receive: (i) any additional
salary, compensation, benefits and/or other remuneration; (ii) any additional
performance bonus in cash or restricted stock units for fiscal years 2015, 2016,
2017 or any subsequent year; or (iii) any additional severance.



7.
Consistent with the terms of the awards granted under our Equity Incentive Plan,
you shall receive your awards scheduled to vest in January 2017 (7,395 RSUs) and
February 9, 2017 (2,581 RSUs) and all other unvested restricted stock unit
awards previously granted to you will be forfeited by you and cancelled by the
Company as of the Separation Date. You also shall be entitled to receive
dividend equivalent payments on unvested RSUs in respect of all dividends paid
by the Company having a record date on or prior to the Separation Date. Further,
pursuant to our Equity Incentive Plan any dividend equivalent cash payments made
with respect to the Unvested Dividend Portion of any forfeited shares are
required to be repaid to the Company by you promptly following your termination
of employment. Notwithstanding the terms of the Equity Incentive Plan, the
Company agrees that it will not reclaim any of the dividend equivalent cash
payments (estimated by the Company to be approximately $60,000), which would
otherwise be due from you as a result of the forfeited awards at the Separation
Date.



8.
You will not disclose, or use for your benefit or the benefit of any other
person or entity, any information you obtained in connection with your
employment, which is confidential or proprietary to the Company; the Company
acknowledges that material already in the public domain is not confidential or
proprietary. Confidential or proprietary information includes,






--------------------------------------------------------------------------------





without limitation, the Company’s client and investor lists; its trade secrets;
any confidential information about or provided by any client or prospective or
former client of the Company; information concerning the Company’s or any
client’s or customer’s business or financial affairs, including its financial
books and records, commitments, procedures, plans and prospects, financial
products developed by it, its securities positions, trading strategies, and
current or prospective transactions or business, employee compensation, any
“inside information,” and any other information that has been developed by or
for the benefit of the Company, regardless of how such information is kept
whether in hard copy or electronic form. You acknowledge that, notwithstanding
the termination of your employment with the Company, you have ongoing
confidentiality duties under the New York Rules of Professional Conduct with
respect to information you learned during or relating to your representation of
the Company, and you agree to abide by those obligations.


In addition, except as disclosed by the Company in its public filings or
disclosures, you will not disclose the terms of this Letter Agreement other than
to your immediate family, spouse, domestic partner, attorney, financial advisor,
accountant or other professional advisor, provided all such individuals are
informed of this Section and agree to be bound by it, or as necessary to enforce
your rights under this Letter Agreement. However, nothing set forth in this
Paragraph 8 shall be interpreted to prohibit or restrict you from, without prior
notice to the Company, initiating communications directly with or responding to
any inquiry from or providing testimony before the Securities and Exchange
Commission, the Occupational Safety and Health Administration, the Financial
Industry Regulatory Authority, and other self-regulatory organization, any other
federal or state regulatory authority, or investigatory organization, about this
Letter Agreement or its underlying facts and circumstances or any actual or
potential violations of laws or regulations or from otherwise making disclosures
protected under whistleblower provisions of federal law or regulation or from
disclosing information in confidence to an attorney for the purpose of obtaining
legal advice.     


9.
You acknowledge that, on or before the Separation Date, you will either return,
destroy or delete any written or electronic materials, electronic messages or
other media, records and documents made by you or coming into your possession
during the course of your employment with the Company which contain or refer to
any such proprietary or confidential information. In addition, you have
delivered to the Company any other Company property in your possession or
control, including without limitation, any computer or other equipment provided
to you. Nothing in this Section shall prevent you from retaining and utilizing
materials already in the public domain, copies of benefits plans and programs in
which you retain an interest, desk calendars, or personal office furnishings or
such other records and documents as may be approved by the Company.



10.
You agree that you will not defame, criticize or disparage the Company, its
current Managing Directors, or its products and services in any medium, and you
agree not to make any public statements that are defamatory, critical or
disparaging regarding the Company’s business, products or actions, including
actions relating to your employment, either orally or in writing (including the
posting of any such statement on any website, blog or social media site) without
limitation in time. Notwithstanding this obligation, nothing herein will prevent
you from making statements as may be required by law or subpoena, however you
agree to provide prior notice to the Company consistent with Paragraph 14 below
and you shall make such communication only to the extent required by law. For
the purposes of this Paragraph, the






--------------------------------------------------------------------------------





“Company” shall mean Greenhill & Co., Inc., its subsidiaries, and the members of
its Management Committee and its Board of Directors.
The Company agrees that it will not defame, criticize or disparage you in any
medium or to any person (either within or outside the Company) without
limitation in time, except as may be required by law or subpoena and in any such
case only after giving prior written notice to you of at least two business days
and only to the extent required by law.
You agree to direct all requests for references to Greenhill’s Human Resources
Manager. If so contacted, he/she will provide your dates of employment and
position held, and state that Company policy prohibits providing any other
information. You agree to direct any additional requests for references to Scott
Bok. If so contacted, Mr. Bok will provide a favorable reference.
We will mutually agree on the form and substance of all written public or
internal Company disclosures or other formal written communications regarding
your separation.
Notwithstanding the foregoing, nothing set forth in this Paragraph 10 shall be
interpreted to prohibit or restrict you or the Company from, without prior
notice to the other, initiating communications directly with or responding to
any inquiry from or providing testimony before the Securities and Exchange
Commission, the Occupational Safety and Health Administration, the Financial
Industry Regulatory Authority, and other self-regulatory organization, any other
federal or state regulatory authority, or investigatory organization, about this
Letter Agreement or its underlying facts and circumstances or any actual or
potential violations of laws or regulations or from otherwise making disclosures
protected under whistleblower provisions of federal law or regulation or from
disclosing information in confidence to an attorney for the purpose of obtaining
legal advice.
11.
Without waiver of any other remedies available in law or equity, in the event
that the Company determines you have materially breached any of the provisions
of Paragraphs 8 through 10 of this Letter Agreement, we will immediately cease
the payments provided above. You acknowledge and agree that, in the event of
such a breach by you, the Company shall be entitled to appropriate injunctive
relief, and other remedies available at law.



12.
In exchange for the payments and benefits set forth above, you release and waive
all claims, causes of action or the like that you had, now have or may in the
future have against the Company, as defined in ¶10 above, as of the date of your
execution of this Letter Agreement whether now known or unknown, in respect to
all matters relating to your employment with the Company, separation from
employment with the Company, or treatment of you by the Company while in the
Company’s employ, including all claims related to severance, notice of
termination, the payment of salary and/or incentive performance bonus,
commissions or any other compensation (whether pursuant to any employment
agreement, compensation, equity, or profit participation plan of whatever kind
or description, except as provided in this Letter Agreement, or otherwise), and
all claims arising under the Age Discrimination in Employment Act of 1967 as
amended by the Older Workers Benefit Protection Act of 1990, Title VII of the
Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991, the Equal
Pay Act of 1963, the Americans with Disabilities Act of 1990, the Worker
Adjustment and Retraining Notification Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act of 1974 as amended, the New York
State Human Rights Law, the New York Labor Law, the New York City Human Rights
Law, federal or state whistleblower laws






--------------------------------------------------------------------------------





to the maximum extent permitted by law, or any other federal, state or local
statute or ordinance, and you further release and waive any other claim or cause
of action recognized in law or equity which you had or now have against the
Company arising out of conduct, acts or omissions of the Company occurring as of
immediately prior to your execution of the Letter Agreement. Should you
institute any cause of action or arbitration with regard to your employment,
treatment by the Company during your employment, termination of employment,
compensation or incentive performance bonus or any other claim or cause of
action against the Company recognized in law or equity arising out of conduct,
acts or omissions of the Company occurring as of immediately prior to your
execution of this Letter Agreement, in any federal, state or local judicial
forum or in an arbitration under any industry regulatory entity or should this
release and waiver be unenforceable as a result of any action by you, the
Company shall be entitled to cease making any payments and providing any
benefits due hereunder and to recover from you the full value of any payments
provided to you under Paragraph 4 of this Letter Agreement. By executing this
Letter Agreement, you agree that this release shall discharge the Company to the
maximum extent permitted by law.
In exchange for the above release, the Company, as defined in ¶10 above,
releases and waives all claims, causes of action or the like that it had, now
has or may in the future have against you, as of the date of your execution of
this Letter Agreement whether now known or unknown, in respect to all matters
relating to your employment with the Company, performance of your duties while
employed by the Company, or separation from employment with the Company to the
fullest extent permitted by law.
Notwithstanding the foregoing, this Letter Agreement does not waive rights or
claims that may arise after the date this Letter Agreement is executed by you,
including but not limited to rights or claims regarding the enforcement of the
terms of this Letter Agreement. In addition, while you understand that this
Letter Agreement does not affect your right to file a charge with or participate
as a witness in an investigation or proceeding conducted by the EEOC or any
similar state or local agency responsible for enforcing equal employment
opportunity laws, by accepting the terms provided herein and the consideration
provided to you as a result, you give up any right to receive any relief
whatsoever, including but not limited to financial benefit or monetary recovery,
from any lawsuit or settlement related to such rights and claims as you now give
up, whether the lawsuit is filed or the settlement reached by the EEOC, another
similar state or local agency responsible for enforcing equal employment
opportunity laws, or anyone else.
Notwithstanding the foregoing release, if the Company withholds any payments
owed to you pursuant to this Letter Agreement, we agree that any amounts due
will be considered wages pursuant to the New York Labor Law and that you shall
be entitled to all rights and remedies set forth therein including, but not
limited to, those contained within New York Labor Law §198. Before pursuing an
action to recover such payments and the attendant remedies available under the
New York Labor Law, you will be obligated to provide the Company with 10 days of
notice of the missed payment and an opportunity to cure within 3 business days.
Further, nothing set forth in this Paragraph 12 shall be interpreted to prohibit
or restrict you or the Company from, without prior notice to the other,
initiating communications directly with or responding to any inquiry from or
providing testimony before the Securities and Exchange Commission, the
Occupational Safety and Health Administration, the Financial Industry Regulatory
Authority, and other self-regulatory organization, any other federal or state
regulatory authority, or investigatory organization, about this Letter Agreement
or its





--------------------------------------------------------------------------------





underlying facts and circumstances or any actual or potential violations of laws
or regulations or from otherwise making disclosures protected under
whistleblower provisions of federal law or regulation.
13.
You acknowledge and agree that any payments or benefits provided to you under
the terms of this Letter Agreement do not constitute an admission by the Company
that it has violated any law or legal obligation with respect to any aspect of
your employment or separation therefrom.



14.
Except as provided in Paragraphs 8, 10 and 12 above, upon service on you, or
anyone acting on your behalf, of any order or other legal process requiring you
to divulge information prohibited from disclosure under this Letter Agreement,
you shall promptly notify Greenhill’s Chief Executive Officer by e-mail and by
hand delivery or overnight mail of such service and of the content of any
testimony or information to be provided pursuant to such order or process and
will reasonably cooperate with the Company at its sole expense if the Company
shall contest or seek to quash such order or other legal process.



15.
You agree to make yourself reasonably available to the Company in any pending or
future governmental or regulatory investigation, civil or administrative
proceeding, or arbitration, including any internal investigations related
thereto, subject to any privileges that you may have and to your other personal
and business commitments. In the event that you seek legal representation in
connection with any matter encompassed by this paragraph 15, the Company will
provide such representation, unless the matter presents a conflict of interest
between you and the Company. Under those circumstances, the Company agrees to
reasonably cooperate with you in selecting separate legal counsel to represent
you individually, and further agrees to reimburse you for all reasonable costs
and expenses necessarily incurred by you in connection with said matter.



16.
The Company will pay all fees and expenses of your counsel, Liddle & Robinson,
L.L.P., incurred by you in connection with this agreement and your separation
from the Company up to a maximum of $15,000.



17.
The Company will continue to indemnify you and hold you harmless to the fullest
extent permitted by law in accordance with the Certificate of Incorporation and
By-laws of the Company and Delaware law. Subject to paragraph 15, this
obligation includes the payment and advancement of all legal fees and costs to
the fullest extent permitted by law.



18.
It is mutually understood and agreed that this Letter Agreement constitutes the
entire understanding between you and the Company relating to the subject matter
of this Letter Agreement and that no one at the Company has made any oral or
written promises to you that are not fully and accurately set forth in this
Letter Agreement.



19.
This Letter Agreement will be interpreted in accordance with the laws of the
State of New York (without regard for the conflicts of laws principles thereof).
In the event of your death, all amounts payable to you hereunder shall be paid
to your estate.



20.
If, at any time after the Effective Date of this Letter Agreement, any provision
of this Letter Agreement shall be held by any court of competent jurisdiction to
be illegal, void, or unenforceable, such provision shall be of no force and
effect. The illegality or unenforceability






--------------------------------------------------------------------------------





of such provision, however, shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Letter Agreement.


21.
By signing this Letter Agreement, you acknowledge that you have had the
opportunity to review this Letter Agreement and that you voluntarily agree with
such terms. You are hereby advised to discuss this Letter Agreement with an
attorney of your choice. You fully understand that by signing this Letter
Agreement you are giving up certain rights which you may have to sue or assert a
claim against the Company. You also acknowledge that you have not been forced or
pressured in any manner whatsoever to sign this Letter Agreement, and you agree
to all of the terms of this Letter Agreement voluntarily. You further
acknowledge that you have been given twenty one (21) days from the date of
receipt of this Letter Agreement to consider all of the provisions of this
Letter Agreement although you may sign it sooner if you so desire.



22.
You shall have seven (7) days from the date of your execution of this Letter
Agreement to revoke this Letter Agreement, including the release given under
Paragraph 12 above with respect to all claims referred to therein (including but
not limited to any and all claims under the ADEA) and this Letter Agreement will
not become effective or enforceable until that seven-day period has expired
without a revocation by you (the “Effective Date”). To revoke this Letter
Agreement, please deliver to Greenhill's Chief Executive Officer a writing
requesting revocation. The writing must be physically received by Greenhill’s
Chief Executive Officer within seven (7) calendar days of the date of your
signature on this Letter Agreement in order to be effective. If you revoke this
Letter Agreement within such period, you will be deemed not to have accepted the
terms of this Letter Agreement, including but not limited to any agreement or
action required of the Company by any provision of this Letter Agreement.



If this Letter Agreement is acceptable to you, please sign the enclosed copy of
it and return it to us no later than November 14, 2016.
Very truly yours,


GREENHILL & CO., INC.


By: /s/ Scott L. Bok
Scott L. Bok
Chief Executive Officer
 
















--------------------------------------------------------------------------------







I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS LETTER AGREEMENT, HAVE HAD
ADEQUATE TIME TO CONSIDER AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE FULL
AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE. I FURTHER ACKNOWLEDGE THAT I HAVE
VOLUNTARILY ENTERED INTO THIS LETTER AGREEMENT, AND THAT I HAVE NOT RELIED UPON
ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS LETTER
AGREEMENT.
Agreed and accepted on this 24th day of October, 2016.


/s/ Patricia Moran
Patricia Moran
 










































--------------------------------------------------------------------------------









EXHIBIT A - RELEASE (SAMPLE ONLY)
____ __, 2017        
Ms. Patricia Moran
[Address]


Dear Pat,
Reference is made to the Letter Agreement dated October __, 2016, between you
and Greenhill & Co., Inc. (“Greenhill”) (Greenhill and its affiliates, all their
direct and indirect subsidiaries, and all their successors, past, current or
future shareholders, directors, Managing Directors, Directors, officers, and
employees, and anyone else connected with them is “us”, “we” or the “Company”).
In connection with that Letter Agreement, you agreed to deliver this waiver and
release of claims (“Release”) as a condition to your receipt of consideration
under Paragraph 4 of the Letter Agreement. For purposes of this Release, “you”
shall include your heirs, executors, administrators, attorneys, representatives,
successors and assigns.
23.
In exchange for the consideration set forth in Paragraph 4 of the Letter
Agreement, you release and waive all claims, causes of action or the like that
you had, now have or may in the future have against the Company, as defined in
Paragraph 10 of the Letter Agreement, as of the date of your execution of this
Release whether now known or unknown, in respect to all matters relating to your
employment with the Company, separation from employment with the Company, or
treatment of you by the Company while in the Company’s employ, including all
claims related to severance, notice of termination, the payment of salary and/or
incentive performance bonus, commissions or any other compensation (whether
pursuant to any employment agreement, compensation, equity, or profit
participation plan of whatever kind or description, except as provided in the
Letter Agreement or this Release, or otherwise), and all claims arising under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act of 1990, Title VII of the Civil Rights Act of 1964 as
amended by the Civil Rights Act of 1991, the Equal Pay Act of 1963, the
Americans with Disabilities Act of 1990, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act of 1974 as amended, the New York State Human Rights Law, the
New York Labor Law, the New York City Human Rights Law, federal or state
whistleblower laws to the maximum extent permitted by law, or any other federal,
state or local statute or ordinance, and you further release and waive any other
claim or cause of action recognized in law or equity which you had or now have
against the Company arising out of conduct, acts or omissions of the Company
occurring as of immediately prior to your execution of this Release. Should you
institute any cause of action or arbitration with regard to your employment,
treatment by the Company during your employment, termination of employment,
compensation or incentive performance bonus or any other claim or cause of
action against the Company recognized in law or equity arising out of conduct,
acts or omissions of the Company occurring as of immediately






--------------------------------------------------------------------------------





prior to your execution of this Release, in any federal, state or local judicial
forum or in an arbitration under any industry regulatory entity or should this
release and waiver be unenforceable as a result of any action by you, the
Company shall be entitled to cease making any payments and providing any
benefits due hereunder and to recover from you the full value of any payments
provided to you under Section 4 of the Letter Agreement. By executing this
Release, you agree that this release shall discharge the Company to the maximum
extent permitted by law.
    
Notwithstanding the foregoing, this Release does not waive rights or claims that
may arise after the date this Release is executed by you, including but not
limited to rights or claims regarding the enforcement of the terms of this
Release or any of the benefits, terms and payments set forth in the Letter
Agreement. In addition, while you understand that this Release does not affect
your right to file a charge with or participate as a witness in an investigation
or proceeding conducted by the EEOC or any similar state or local agency
responsible for enforcing equal employment opportunity laws, by accepting the
terms provided herein and the consideration provided to you as a result, you
give up any right to receive any relief whatsoever, including but not limited to
financial benefit or monetary recovery, from any lawsuit or settlement related
to such rights and claims as you now give up, whether the lawsuit is filed or
the settlement reached by the EEOC, another similar state or local agency
responsible for enforcing equal employment opportunity laws, or anyone else.


Notwithstanding the foregoing release, if the Company withholds any payments
owed to you pursuant to this Release, we agree that any amounts due will be
considered wages pursuant to the New York Labor Law and that you shall be
entitled to all rights and remedies set forth therein including, but not limited
to, those contained within New York Labor Law §198. Before pursuing an action to
recover such payments and the attendant remedies available under the New York
Labor Law, you will be obligated to provide the Company with 10 days of notice
of the missed payment and an opportunity to cure within 3 business days.
In exchange for the above release, the Company, as defined in Paragraph 10 of
the Letter Agreement, releases and waives all claims, causes of action or the
like that it had, now has or may in the future have against you, as of the date
of your execution of this Release whether now known or unknown, in respect to
all matters relating to your employment with the Company, performance of your
duties while employed by the Company, or separation from employment with the
Company to the fullest extent permitted by law.
Nothing set forth in this Release shall be interpreted to prohibit or restrict
you or the Company from, without prior notice to the other, initiating
communications directly with or responding to any inquiry from or providing
testimony before the Securities and Exchange Commission, the Occupational Safety
and Health Administration, the Financial Industry Regulatory Authority, and
other self-regulatory organization, any other federal or state regulatory
authority, or investigatory organization, about this Release or its underlying
facts and circumstances or any actual or potential violations of laws or
regulations or from otherwise making disclosures protected under whistleblower
provisions of federal law or regulation.
2.
Except as disclosed by the Company in its public filings or disclosures, you
will not disclose the terms of this Release other than to your spouse, immediate
family, domestic partner, attorney, financial advisor, accountant, or other
professional advisor provided that all such individuals are informed of this
Release and agree to be bound by it, or as necessary to enforce your rights
under this Release. However, nothing set forth in this Release shall be
interpreted to prohibit or restrict you from, without prior notice to the
Company, initiating communications directly with or responding to any inquiry
from or providing testimony before the Securities and Exchange Commission, the
Occupational Safety






--------------------------------------------------------------------------------





and Health Administration, the Financial Industry Regulatory Authority, and
other self-regulatory organization, any other federal or state regulatory
authority, or investigatory organization, about this Release or its underlying
facts and circumstances or any actual or potential violations of laws or
regulations or from otherwise making disclosures protected under whistleblower
provisions of federal law or regulation or from disclosing information in
confidence to an attorney for the purpose of obtaining legal advice.
3.
Without waiver of any other remedies available in law or equity, in the event
that the Company determines you have materially breached any of the provisions
of Paragraph 2 of this Release, we will immediately cease the payments provided
in Paragraph 4 of the Letter Agreement. You acknowledge and agree that, in the
event of such a breach by you, the Company shall be entitled to appropriate
injunctive relief and other remedies available at law.

4.
You acknowledge and agree that any payments or benefits provided to you under
the terms of this Release do not constitute an admission by the Company that it
has violated any law or legal obligation with respect to any aspect of your
employment or separation therefrom.

5.
It is mutually understood and agreed that this Release constitutes the entire
understanding between you and the Company relating to the subject matter of this
Release and that no one at the Company has made any oral or written promises to
you that are not fully and accurately set forth in this Release.

6.
This Release will be interpreted in accordance with the laws of the State of New
York (without regard for the conflicts of laws principles thereof). In the event
of your death, all amounts payable to you hereunder shall be paid to your
estate.

7.
If, at any time after the Effective Date of this Release, any provision of this
Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force and effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon, and shall not impair the enforceability of, any other provision of this
Release.

8.
By signing this Release, you acknowledge that you have had the opportunity to
review this Release and that you voluntarily agree with such terms. You are
hereby advised to discuss this Release with an attorney of your choice. You
fully understand that by signing this Release you are giving up certain rights
which you may have to sue or assert a claim against the Company. You also
acknowledge that you have not been forced or pressured in any manner whatsoever
to sign this Release, and you agree to all of the terms of this Release
voluntarily. You further acknowledge that you have been given twenty one (21)
days from the date of receipt of this Release to consider all of the provisions
of this Release although you may sign it sooner if you so desire.

9.
You shall have seven (7) days from the date of your execution of this Release to
revoke this Release, including the release given under Paragraph 1 above with
respect to all claims referred to therein (including but not limited to any and
all claims under the ADEA) and this Release will not become effective or
enforceable until that seven-day period has expired without a revocation by you
(the “Effective Date”). To revoke this Release, please deliver to Greenhill's
Chief Executive Officer a writing requesting revocation. The writing must be
physically received by Greenhill's Chief Executive Officer within seven (7)
calendar days of the date of your signature on this Release in order to be
effective. If you revoke this Release within such period, you will be deemed not
to have accepted the terms of this Release, including but not limited to any
agreement or action required of the Company by any provision of this Release.






--------------------------------------------------------------------------------





If this Release is acceptable to you, please sign the enclosed copy of it and
return it to us no later than May [ ], 2017
Very truly yours,


GREENHILL & CO., INC.


By:
Scott L. Bok
Chief Executive Officer
 



I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS RELEASE, HAVE HAD ADEQUATE TIME TO
CONSIDER AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE FULL AND FINAL RELEASE
OF CLAIMS SET FORTH ABOVE. I FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED
INTO THIS RELEASE, AND THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR
STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS RELEASE.
Agreed and accepted on this ___ day of ___________, 2017




Patricia Moran
 








